Exhibit 10.44

 

SECOND AMENDMENT TO

SECOND AMENDED AND SUPPLEMENTAL MORTGAGE, DEED OF TRUST,

SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT

(WITH POWER OF SALE)

 

June 30, 2003

 

FROM

 

BETA OPERATING COMPANY, L.L.C.,

an Oklahoma limited liability company

successor by merger to

RED RIVER ENERGY, L.L.C.,

an Oklahoma limited liability company

FEI#73-1535371

(Mortgagor and Debtor)

 

TO

 

MICHAEL M. COATS, TRUSTEE

 

AND

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

(Mortgagee and Secured Party)

 

The mailing address of Bank of Oklahoma, National Association, and Trustee is
Bank of Oklahoma Tower, P. O. Box 2300, Tulsa, Oklahoma 74192, and the mailing
address of Mortgagor and Debtor is 6120 South Yale, Suite 813, Tulsa, Oklahoma
74136.

 

* * * * * * * * *

 

This instrument was prepared by Gary R. McSpadden, Crowe & Dunlevy, 500 Kennedy
Building, 321 South Boston Avenue, Tulsa, Oklahoma 74103-3313, and contains
after-acquired property provisions and covers future advances.

 

Attention of Recording Officers: This instrument covers oil, gas, minerals and
fixtures and is among other things, a chattel mortgage, a fixture filing and a
security agreement and financing statement under the Uniform Commercial Code.
This instrument is to be filed and recorded as a mortgage and as a financing
statement or chattel mortgage (covering fixtures, oil, gas and other minerals)
in the real estate records of each County in which the lands of Mortgagor
described in Exhibit A hereto are located and, where applicable, is to be tract
indexed with respect to all lands described in said Exhibit A. The Oil and Gas
included in the Mortgaged Property will be financed at the wellhead of the wells
located on the leases or real property constituting a part of the Mortgaged
Property. When recorded return to:

 

Gary R. McSpadden

Crowe & Dunlevy

500 Kennedy Building

321 South Boston Avenue

Tulsa, Oklahoma 74103-3313

 

NOTWITHSTANDING THE PROVISIONS OF ARTICLE I(C) HEREOF, AND ANY AND ALL
REFERENCES HEREIN TO FUTURE ADVANCES, THE MAXIMUM AMOUNT OF INDEBTEDNESS SECURED
BY THIS MORTGAGE IN THE STATE OF KANSAS IS $27,900,000.00.

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO

SECOND AMENDED AND SUPPLEMENTAL MORTGAGE, DEED OF TRUST,

SECURITY AGREEMENT, FINANCING STATEMENT AND ASSIGNMENT

(WITH POWER OF SALE)

 

KNOW ALL MEN BY THESE PRESENTS:

 

THIS SECOND Amendment to Second Amended and Supplemental Mortgage, Deed of
Trust, Security Agreement, Financing Statement and Assignment (with Power of
Sale) (hereinafter referred to as the “Amendment”) dated as of the 30th day of
June, 2003, is executed by BETA OPERATING COMPANY, L.L.C., an Oklahoma limited
liability company, successor by merger and change of name to Red River Energy,
L.L.C., which has a mailing address of 6120 South Yale, Suite 813, Tulsa,
Oklahoma 74136 (“Mortgagor”), to MICHAEL M. COATS, as Trustee (hereinafter
together with his successors and substitutes in trust, referred to as
“Trustee”), whose address is P. O. Box 2300, Tulsa, Oklahoma 74192, and BANK OF
OKLAHOMA, NATIONAL ASSOCIATION, which has a mailing address of Bank of Oklahoma
Tower, 101 East 2nd Street, P.O. Box 2300, Tulsa, Oklahoma 74192 (“Bank”).

 

WITNESSETH:

 

WHEREAS, on or about August 5, 1998, Mortgagor’s predecessor in interest, Red
River Energy, L.L.C. (“RRE”) executed and delivered to Trustee and to Bank, as
mortgagee, that certain Mortgage, Deed of Trust, Security Agreement, Financing
Statement and Assignment (with Power of Sale) (the “Original Mortgage”) as
security for the revolving credit loans made to RRE pursuant to the Revolving
Credit Agreement dated as of even date therewith  (the “Original Agreement”) in
the maximum principal amount of $25,000,000 (the “Revolver Loan”), which
Original Mortgage was recorded in the respective Counties in Oklahoma as more
particularly set forth in Schedule I-A annexed hereto and made a part hereof,
and which is incorporated herein by reference to the recording data set forth on
Schedule I-A with the same force and effect as if fully set forth herein
verbatim; and

 

WHEREAS, on or about March 30, 1999, RRE executed and delivered to Trustee and
to Bank, as mortgagee, that certain First Amended and Supplemental Mortgage,
Deed of Trust, Security Agreement, Financing Statement and Assignment (with
Power of Sale) (the “First Supplemental  Mortgage) as additional security for
the Revolver Loan, the terms of which Revolver Loan were amended by that certain
First Amended and Restated Revolving Credit Agreement dated as of March 30, 1999
(the “Restated Agreement”) between and among RRE and Red River Field Services,
L.L.C., an Oklahoma limited liability company and a wholly owned subsidiary of
RRE (“Services”), jointly and severally as borrowers (RRE and Services,
collectively, “Former Borrowers”), and Bank, as lender, and which First
Supplemental Mortgage was recorded in the respective Counties in Oklahoma as
more particularly set forth in Schedule I-B annexed hereto and made a part
hereof, and which is incorporated herein by reference to the recording data set
forth on Schedule I-B with the same force and effect as if fully set forth
herein verbatim; and

 

WHEREAS, the terms of the Revolver Loan were subsequently amended by that
certain First Amendment to First Amended and Restated Revolving Credit Agreement
dated as of February 1, 2000 (the “First Amendment to Restated Agreement”),
between and among Former Borrowers and Bank; and

 

WHEREAS, on or about June 15, 2000, RRE executed and delivered to Trustee and to
Bank, as mortgagee, that certain Second Amended and Supplemental Mortgage, Deed
of Trust, Security Agreement, Financing Statement and Assignment (with Power of
Sale) (the “Second Supplemental Mortgage”) as additional security for the
Revolver Loan, the terms of which Revolver Loan were amended by that certain
Second Amendment to First Amended and Restated Revolving Credit Agreement dated
as of June 15, 2000 (the “Second Amendment to Restated Agreement”) between and
among Former Borrowers and Bank, and which Second Supplemental Mortgage was
recorded in the respective counties in Kansas, Oklahoma and Texas as more
particularly set forth in Schedule I-C annexed hereto and made a part hereof,
and which is incorporated herein by reference to the recording data set forth on
Schedule I-C with the same force and effect as if fully set forth herein
verbatim; and

 

WHEREAS, the terms of the Revolver Loan were subsequently amended by that
certain Third Amendment to First Amended and Restated Revolving Credit Agreement
dated as of March 19, 2001 (the “Third Amendment to Restated Agreement”),
between and among Mortgagor, as successor to RRE, and Beta Oil & Gas, Inc.
(“Beta Inc.”), jointly and severally as borrowers (Mortgagor and Beta Inc.,
collectively, “Borrowers”), and Bank, as lender, and further amended by that
certain Fourth Amendment to First Amended and Restated Revolving Credit
Agreement dated as of March 15, 2002 (the “Fourth Amendment to Restated
Agreement”) between and among the Borrowers and the Bank and pursuant to which a
$2,900,00 Gudiance Commitment (as therein described and defined) was established
and du and payable on a DEMAND basis but in no event later than March 15, 2003;
and

 

WHEREAS, contemporaneously with the execution hereof, Borrowers and Bank have
entered into that certain Fifth Amendment to First Amended and Restated
Revolving Credit Agreement dated as of even date herewith (the “Fifth Amendment
to Restated Agreement”), whereby Bank has agreed to (i) further amend the terms
and to extend the maturity of the Revolver Loan until April 1, 2005 and (ii)
extend and renew the Guidance Commitment to Borrowers in the maximum principal
amount of $3,350,000.00 (“Guidance Loan”) on a DEMAND basis but in no event
later than April 1, 2004, which borrowings shall be evidenced by the Revolver
Note and the Guidance Note described in Section 1.1(a) hereof  (the Original
Agreement, the Restated Agreement, and the First, Second, Third,  Fourth and
Fifth Amendments to Restated Agreement, are hereinafter referred to,
collectively, as the “Loan Agreement”); as secured by the First Amendment to
Second Amended and Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment (with Power of Sale) dated as of March 15,
2002, between and among the Mortgagor, as grantor and borrower, the Trustee for
the Bank as the beneficiary thereof and the Bank, as lender and secured party
(the “Second Amendment to Mortgage”);

 

--------------------------------------------------------------------------------


 

WHEREAS, in order to induce Bank to agree to amend the terms and to extend the
maturity of the Revolver Loan and to extend and renew the Guidance Loan,
Mortgagor has agreed to ratify, confirm and continue the liens, pledges and
assignments of the Original Mortgage, First Supplemental Mortgage, the Second
Supplement Mortgage and the Second Amendment to Mortgage (collectively, the
“Existing Mortgage”), pursuant to the terms and provisions of this Amendment, as
collateral and security for the Indebtedness described and defined herein and in
the Loan Agreement; and

 

WHEREAS, for purposes of this Amendment, “Lands described in Exhibit A” shall
include any lands, the description of which is contained in Exhibit A attached
hereto (or in Exhibit A to the Existing Mortgage which has been filed of record
and recorded as set forth in Schedule I attached hereto or is incorporated in
Exhibit A by reference to another instrument or document), and shall also
include any lands now or hereafter unitized or pooled with lands which are
either described in Exhibit A or the description of which is incorporated in
Exhibit A by reference; and

 

WHEREAS, Mortgagor represents that all acts necessary to constitute the Existing
Mortgage, as amended by this Amendment, a valid mortgage, deed of trust,
security agreement, financing statement and assignment with respect to the
right, title and interest of Mortgagor in the Mortgaged Property as security for
the Indebtedness as defined in the Existing Mortgage, as amended by this
Amendment, have been done;

 

NOW, THEREFORE, Mortgagor, for and in consideration of the premises and of the
debts and Indebtedness herein mentioned, has granted, bargained, sold,
warranted, mortgaged, assigned, pledged, transferred and conveyed, with power of
sale, and by these presents does grant, bargain, sell, warrant, mortgage,
assign, pledge, transfer and convey unto Trustee and Trustee’s successors and
assigns, for the use and benefit of Bank, with power of sale, all of Mortgagor’s
right, title and interest, whether now owned or hereafter acquired, in:

 

Granting Clause One

 

The Lands described in Exhibit A, and the Oil and gas leases, the mineral,
overriding royalty, royalty and other interests which cover or relate to the
Lands described in Exhibit A, whether or not such rights, titles and interests
be correctly or sufficiently described or referred to therein,

 

Granting Clause Two

 

The right to operate and the operating, unitization and pooling agreements and
orders of regulatory agencies providing for pooling and unitization (whether now
or hereafter made) and the properties covered and the units created thereby
(including all units formed under orders, regulations, rules or other official
acts of any federal, state, provincial or other governmental agency having
jurisdiction) which are specifically described in Exhibit A or which relate to
any of the properties and interests described in Exhibit A whether or not such
agreements and orders be described in said Exhibit A, and the operating
agreements, transportation contracts, lease records, well records and production
records which relate to any of the properties and interests described in Exhibit
A,

 

Granting Clause Three

 

The Hydrocarbons which are in, under, upon, produced or to be produced from the
Lands described in Exhibit A, including without limitation, all As-Extracted
Collateral [as that term is defined in Article 9 of the Uniform Commercial Code
in effect from time to time in one or more of the states in which the Mortgaged
Property or a portion thereof is situated (“UCC”)],

 

Granting Clause Four

 

The Production Sale Contracts,

 

Granting Clause Five

 

The Operating Equipment, and

 

Granting Clause Six

 

All other interests of every kind and character in all Oil and Gas Properties
and the real and personal properties included therein which Mortgagor may now
own or hereafter acquire at any time prior to the payment in full of all
Indebtedness,

 

together with any and all corrections or amendments to, or renewals, extensions
or ratifications of, any of the same, or of any instrument relating thereto, and
all rights-of-way, franchises, permits, licenses, improvements, easements,
tenements, hereditaments and appurtenances now existing or in the future
obtained in connection with any of the aforesaid, and all other things of value
and incident thereto which Mortgagor might at any time have been or may
hereafter become entitled to, all the aforesaid properties, rights and
interests, together with any additions thereto which may be subjected to the
lien of this instrument by means of supplements hereto (all of the above
together with Mortgagor’s interest in the Mortgaged Property described in the
Existing Mortgage being hereinafter called the “Mortgaged Property”).

 

Subject, however, to the condition that Trustee and Bank shall not be liable in
any respect for the performance of any covenant or obligation of Mortgagor in
respect of the Mortgaged Property.

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD the Mortgaged Property, together with all and singular the
rights, privileges, contracts and appurtenances now or hereafter at any time
before the foreclosure or release hereof, in anywise appertaining or belonging
thereto, unto Trustee and to Trustee’s successors, assigns or substitutes
hereunder and to their successors and assigns, forever, and Mortgagor hereby
binds and obligates itself and its successors and assigns, to warrant and
forever defend, all and singular, the Mortgaged Property unto Trustee and
Trustee’s successors, assigns or substitutes hereunder and to its successors and
assigns, against the lawful claims of any and all persons whomsoever claiming,
or to claim the same, or any part thereof.

 

This conveyance is made upon the terms and provisions hereinafter set out, to
secure the full and final payment of all sums owing or to become owing,
including principal, interest and attorneys’ fees, upon the Notes and the other
Indebtedness to Bank described in Article I below.

 

And Mortgagor for itself and its successors in interest has COVENANTED, DECLARED
AND AGREED with Trustee for the use and benefit of Bank and its successors and
assigns and does by these presents COVENANT, DECLARE AND AGREE as follows:

 

ARTICLE I

 

Unless otherwise indicated herein and notwithstanding anything contained in the
Existing Mortgage, the following terms as used herein and in the Existing
Mortgage, as amended and supplemented by this Amendment, shall have the
following respective meanings (and the Existing Mortgage is hereby amended to
reflect said meanings):

 

A.                                   the “Mortgage” shall be deemed to refer to
the Existing Mortgage as amended by  this Amendment;

 

B.                                     the “Indebtedness” shall be deemed to
refer to the Indebtedness described in the Existing Mortgage, as amended by the
Notes described below; and

 

C.                                     the “Note” is  hereby amended to “Notes”
by the substitution of the following subparagraph (a) to subparagraph (a) of
Article 1.1 contained in the Existing Mortgage:

 

“(a)                            Particularly Described Notes:

 

(i) All amounts owing or to become owing upon that certain Revolving Credit Note
executed, jointly and severally, by Beta Oil & Gas, Inc., a Nevada corporation,
and Beta Operating Company, L.L.C., an Oklahoma limited liability company, as of
June 30, 2003, payable to the order of Bank in the maximum principal amount of
$25,000,000.00 with a final stated maturity date of April 1, 2005 (the “Revolver
Note”); and

 

(ii) All amounts owing or to become owing upon that certain Master ISDA
Agreement (as defined and described in the Fifth Amendment to Restated
Agreement) governing the Guidance Commitment extended by the Bank on a joint and
several basis by Beta Oil & Gas, Inc., a Nevada corporation, and Beta Operating
Company, L.L.C., an Oklahoma limited liability company, as of June 30, 2003, in
the maximum principal amount of $3,350,000.00 and payable ON DEMAND but in no
event later than April 1, 2004 (the “ISDA”).

 

The Revolver Note and the ISDA are collectively referred to herein as the
“Notes.”  After maturity (whether by acceleration or otherwise) the Notes shall
bear interest at the Default Rate, payable on demand.  The Notes also contain
customary provisions for acceleration of maturity in the event of the
contingencies therein stated, all as provided and set out in the Notes which are
incorporated herein by reference and made a part hereof for all purposes.”

 

Any term used in this Amendment which is defined or explained in the Existing
Mortgage shall have the respective meaning ascribed to it in the Existing
Mortgage, unless the definition or meaning of said term is amended, modified or
supplemented hereby or unless the context hereof otherwise requires.

 

ARTICLE II

 

2.1                                 Mortgagor hereby TRANSFERS, ASSIGNS, GRANTS,
CONVEYS AND SETS OVER to Bank and its successors in interest as the holder of
the Indebtedness secured hereby, and grants to Bank as Secured Party a security
interest in all of the items, properties, interests and things described in
subsections (a), (b) and (c) of Section 3.1 of the Existing Mortgage which are
hereby repeated and incorporated herein by reference.

 

2.2                                 Mortgagor, as Debtor, expressly GRANTS unto
Bank, as Secured Party, a security interest in all of the Mortgaged Property
(now or hereafter existing including all proceeds and products thereof) which
may be subject to the UCC, and Mortgagor grants unto Bank a security interest in
all present and future Accounts, Contract Rights, Inventory, Equipment, General
Intangibles, Payment Intangibles, Instruments (including promissory notes),
Chattel Paper (including electronic chattel paper), Supporting Obligations,
Letter of Credit Rights, Investment Property, Deposit Accounts and any and all
Proceeds of any of the foregoing (as such terms are defined in Article 9 of the
UCC) relating to or arising out of the sale or other disposition of oil, gas,
as-extracted collateral and other Hydrocarbons from time to time produced from
the Mortgaged Property.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

 

Mortgagor agrees that its interests in the Mortgaged Property shall remain
mortgaged, hypothecated and pledged until full and final payment of the
principal of and interest on the Notes and any and all other amounts owing by
Mortgagor to Bank, including the Indebtedness, and hereby binds Mortgagor, and
its successors and assigns, not to sell, alienate or encumber the Mortgaged
Property or any part thereof to the prejudice hereof.

 

ARTICLE IV

 

4.1                                 Except as expressly amended by this
Amendment, the Existing Mortgage is in all respects ratified and confirmed, and
all the terms, provisions, representations, warranties, covenants and conditions
thereof shall be and remain in full force and effect.

 

4.2                                 Mortgagor hereby covenants and warrants that
no liens, charges or encumbrances have been created by Mortgagor on any of the
Mortgaged Property subsequent to the execution and delivery of the Existing
Mortgage as amended by this Amendment, except the lien hereof.

 

ARTICLE V

 

Mortgagor hereby confers on Bank the power to sell the Mortgaged Property and
the interests of all other persons therein in the manner provided in the
“Oklahoma Power of Sale Mortgage Foreclosure Act,” 46 O.S. 1991, §§ 40-49,
inclusive, as the same may be hereafter amended.  Bank, at its option, may
either exercise the power of sale or foreclose this Mortgage as provided by law.

 

ARTICLE VI

 

This Amendment is being executed in counterparts, each of which is an original
except, to facilitate recordation, (1) in those counties where tract indexing is
not conducted, Exhibit A may be omitted and reference is hereby made to Exhibit
A to the Existing Mortgage for all purposes, and (2) in any particular
counterpart portions of Exhibit A hereto which describe properties situated in
Counties other than the County in which such counterpart is to be recorded may
have been omitted; provided, however, counterparts with complete Exhibit A are
being delivered to Bank.

 

A POWER OF SALE HAS BEEN GRANTED IN YOUR MORTGAGE BY THIS AMENDMENT THERETO.  A
POWER OF SALE MAY ALLOW BANK (MORTGAGEE) TO TAKE THE MORTGAGED PROPERTY AND SELL
IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR
UNDER THIS MORTGAGE.

 

IN WITNESS WHEREOF, this Amendment is executed as of the day and year first
above written.

 

 

 

BETA OPERATING COMPANY, L.L.C.,
an Oklahoma limited liability company, formerly

 

Red River Energy, L.L.C., an Oklahoma limited liability company

 

 

 

 

 

By

 

 

 

 

 Steve Antry, President and Manager

 

 

 

“Mortgagor”

 

 

 

 

 

 

 

 

Michael M. Coats, Trustee

 

 

 

 

 

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Wes W. Webb, Vice President

 

 

 

 

“Bank”

 

4

--------------------------------------------------------------------------------


 

STATE OF OKLAHOMA  )

 

)  ss.

COUNTY OF TULSA

)

 

The foregoing instrument was acknowledged before me this            day of
                       , 200, by Steve Antry, as President and Manager of Beta
Operating Company, L.L.C., an Oklahoma limited liability company.

 

My Commission Number:

    

 

 

 

 

 

 

Notary Public

 

My Commission Expires:

    

 

 

 

 

 

 

 

 

 

 

 

Typed or Printed Name

 

 

 

 

 

[SEAL]

 

 

 

 

STATE OF OKLAHOMA  )

 

)  ss.

COUNTY OF TULSA

)

 

The foregoing instrument was acknowledged before me this          day of
                     , 2003, by Michael M. Coats, as Trustee.

 

My Commission Number:

    

 

    

 

 

 

 

Notary Public

 

My Commission Expires:

    

 

 

 

 

 

 

 

 

 

 

 

Typed or Printed Name

 

    

 

 

 

[SEAL]

 

 

 

 

STATE OF OKLAHOMA  )

 

)  ss.

COUNTY OF TULSA

)

 

The foregoing instrument was acknowledged before me this                 day of
                 , 2003, by Wes W. Webb, as Vice President of Bank of Oklahoma,
National Association.

 

My Commission Number:

    

 

    

 

 

 

 

Notary Public

 

My Commission Expires:

    

 

 

 

 

 

 

 

 

 

 

 

Typed or Printed Name

 

    

 

 

 

[SEAL]

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE I-A

 

Mortgage, Deed of Trust, Security Agreement, Financing Statement and Assignment
(with Power of Sale) dated August 5, 1998, from Red River Energy, L.L.C., as
mortgagor, to Michael M. Coats, Trustee, and Bank of Oklahoma, National
Association, as mortgagee

 

Recording Office

 

Book

 

Page

 

Recording Date

 

Canadian County, OK

 

2178

 

610

 

8/17/98

 

Kingfisher County, OK

 

1608

 

88

 

8/14/98

 

Logan County, OK

 

1475

 

1

 

8/17/98

 

Oklahoma County, OK

 

7378

 

1238

 

8/12/98

 

 

SCHEDULE I-B

 

First Amended and Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment (with Power of Sale) dated as of March 30,
1999, from Red River Energy, L.L.C., as mortgagor, to Michael M. Coats, Trustee,
and Bank of Oklahoma, National Association, as mortgagee

 

Recording Office

 

Book

 

Page

 

Recording Date

 

McIntosh County, Oklahoma

 

534

 

290

 

April 2, 1999

 

Okmulgee County, Oklahoma

 

1659

 

98

 

April 5, 1999

 

 

SCHEDULE I-C

 

Second Amended and Supplemental Mortgage, Deed of Trust, Security Agreement,
Financing Statement and Assignment (with Power of Sale) dated as of June 15,
2000, from Red River Energy, L.L.C., as mortgagor, to Michael M. Coats, Trustee,
and Bank of Oklahoma, National Association, as mortgagee

 

Recording Office

 

Book

 

Page

 

Recording Date

 

Reno County, Kansas

 

728

 

134

 

July 10, 2000

 

Stafford County, Kansas

 

154

 

292

 

July 11, 2000

 

Sumner County, Kansas

 

550

 

105

 

July 11, 2000

 

Alfalfa County, Oklahoma

 

549

 

204

 

June 23, 2000

 

Canadian County, Oklahoma

 

2352

 

595

 

June 26, 2000

 

Carter County, Oklahoma

 

3539

 

121

 

June 23, 2000

 

Garvin County, Oklahoma

 

1570

 

937

 

June 26, 2000

 

Grant County, Oklahoma

 

528

 

588

 

June 23, 2000

 

Kingfisher County, Oklahoma

 

1702

 

182

 

June 23, 2000

 

Logan County, Oklahoma

 

1551

 

242

 

June 28, 2000

 

Love County, Oklahoma

 

540

 

747

 

June 23, 2000

 

McClain County, Oklahoma

 

1549

 

331

 

June 26, 2000

 

McIntosh County, Oklahoma

 

561

 

269

 

June 22, 2000

 

Oklahoma County, Oklahoma

 

7865

 

1417

 

June 23, 2000

 

Okmulgee County, Oklahoma

 

1692

 

742

 

June 22, 2000

 

Osage County, Oklahoma

 

1020

 

0799

 

June 22, 2000

 

Washita County, Oklahoma

 

907

 

359

 

June 23, 2000

 

Brazoria County, Texas

 

#00-026493

 

 

 

June 23, 2000

 

Colorado County, Texas

 

340

 

324

 

June 23, 2000

 

Cooke County, Texas

 

1100

 

334

 

June 26, 2000

 

Duval County, Texas

 

290

 

303

 

June 23, 2000

 

Grayson County, Texas

 

2944

 

694

 

June 23, 2000

 

Harris County, Texas

 

533-07

 

710

 

June 26, 2000

 

Pecos County, Texas

 

735

 

365

 

June 23, 2000

 

Rains County, Texas

 

382

 

445

 

June 23, 2000

 

Reeves County, Texas

 

619

 

616

 

June 27, 2000

 

Roberts County, Texas

 

97

 

288

 

June 29, 2000

 

Ward County, Texas

 

695

 

127

 

June 23, 2000

 

Winkler County, Texas

 

472

 

299

 

June 23, 2000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1-D

 

First Amendment to Second Amended and Supplemental Mortgage, Deed of Trust,
Security Agreement, Financing Statement and Assignment (with Power of Sale)dated
as of March 15, 2002 from Beta Operating Company, LLC, as grantor and mortgagor,
to the Michael M. Coats, Trustee, and Bank of Oklahoma, N. A:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To Second Amendment to Second Supplemental Mortgage, Deed of Trust, Security
Agreement, Financing Statement and Assignment dated as of June 30, 2003, from
BETA OPERATING COMPANY, L.L.C., an Oklahoma limited liability company, as
mortgagor and debtor, to MICHAEL M. COATS, trustee, for the benefit of BANK OF
OKLAHOMA, NATIONAL ASSOCIATION, as mortgagee and secured party:

 

--------------------------------------------------------------------------------